Case: 12-12685    Date Filed: 12/18/2012   Page: 1 of 2

                                                            [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 12-12685
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:00-cr-00074-FAM-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                     versus

ABEL DIAZ,

                                                            Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (December 18, 2012)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Christine O’Connor, appointed counsel for Abel Diaz in this appeal from a
              Case: 12-12685    Date Filed: 12/18/2012   Page: 2 of 2

denial of a motion to reduce a sentence pursuant to 18 U.S.C. § 3582, has moved

to withdraw from further representation of the appellant and filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merits of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the denial of Diaz’s motion to reduce sentence is AFFIRMED.




                                         2